United States Securities and Exchange Commission Washington, D.C. 20549 In the Matter of: ) ) Elkhorn Investments, LLC ) File No. 812- Elkhorn ETF Trust ) ) Application for an Order (i)under Section6(c) of the Investment Company Act of 1940, as amended (the “Act”) for an exemption from Sections2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule22c-1 under the Act; (ii)under Sections6(c) and 17(b) of the Act for an exemption from Sections17(a)(1) and 17(a)(2) of the Act; and (iii) under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act. All communications and orders to: Elkhorn Investments, LLC 207 Reber Street Suite 201 Wheaton, Illinois 60187 Attn: Benjamin Fulton With a copy to: Matthew C. Boba Morrison C. Warren Suzanne M. Russell Chapman and Cutler LLP 111 West Monroe Chicago, Illinois 60603 Page 1 of 66 sequentially numbered pages. As filed with the U.S.Securities and Exchange Commission on January 9, 2014. Page 1 of 66 Table of Contents Section Heading Page I.
